[logo10-1.jpg]

 
Offer Letter
 


12 July 2010




Stewart M. Ramsay
*****



RE:
Formal offer to join Composite Technology Corporation as President, CTC Cable
Corporation



Dear Mr. Ramsay:


This letter is to confirm, in writing, our offer to you for the position of
President, CTC Cable Corporation, our wholly owned subsidiary, with an effective
hire date of August 16, 2010. You will be reporting to Benton H Wilcoxon, CEO,
with compensation at the commencement of your employment as follows:


 
·
Base salary of $350,000 annually, payable on a bi-weekly basis (Friday payday);

 
 
·
Participation in the Bonus Plan with a target payout of 80% of your Base Salary
(the bonus plan has a payout range from 0-200% of target);

 
 
·
Relocation reimbursement to equal up to six months of temporary living, to
include monthly housing payments and including incidental reasonable relocating
expenses (including reasonable reimbursement of moving household goods, and real
estate agent fees up to 7% of sale price of your home in Walnut Creek);

 
 
·
Eligibility to participate in CTC’s 401K program after 3 months of service, at
the next quarterly enrollment period.  (next participation effective date would
be October 1, 2010)  At this time there is no company match;

 
 
·
Eligibility for medical coverage through Blue Cross/Anthem, effective October 1,
2010. As a senior officer of CTC, your portion of the premium is covered by the
company;

 
 
·
Eligibility for discount vision care through Vision Service Plan, effective
October 1, 2010;

 
 
·
Eligibility for dental coverage through Guardian Dental, effective October 1,
2010;

 
 
·
Eligibility for life insurance, Accidental Death and Dismemberment insurance,
and Long Term Disability insurance as administered by Guardian Insurance
Company, effective October 1, 2010;

 
 
·
Eligibility to participate in a Flexible Spending Account;

 
 
·
Paid Time Off (PTO) to be annually accrued at four weeks per year.  PTO accrual
shall begin as of your effective start date;

 
 
·
Company-paid holidays as determined each year.  You will be eligible to be paid
for company-paid holidays as of your effective start date;

 
 
·
You will be granted two million non-qualifying stock options, to be priced at
the greater of $0.35 per option or slightly above the closing market price of
Composite Technology Corporation’s common stock on the date of the acceptance of
this offer, vesting on a quarterly basis over 3 years, with the first two
vestings occurring at the end of 6 months.  This grant is subject to approval by
the Board of Directors of Composite Technology Corporation.  All options will
vest should a change of control event occurring before the 3 year vesting
period;

 
 
 

--------------------------------------------------------------------------------

*****  This material has been omitted pursuant to a confidential treatment
request.

 

 2026 McGaw Avenue Irvine, California 92614 USA   Tel: (949) 428-8500  Fax:
(949) 660-1533
[footer.jpg]


 

--------------------------------------------------------------------------------


 
[logo10-1.jpg]
 
 
 
·
Composite Technology Corporation’s CEO reserves the right to approve all
subsequent top management hiring decisions of CTC Cable Corporation;



 
·
As an on-boarding incentive, you will receive a one-time payment of $50,000.00
as well as a grant of $50,000.00 in stock, to be valued at the current market
value at time of hire, less applicable withholding taxes.



Stewart, in accepting our offer of employment, you certify your understanding
that your employment will be on an at-will basis.  Previous conversations
regarding this offer should not be construed as a contract regarding the terms
or the duration of your employment. As an at-will employee, you will be free to
terminate your employment with Composite Technology Corporation at any time,
with or without cause or advance notice. Likewise, Composite Technology
Corporation will have the right to reassign you, to change your compensation, or
to terminate your employment at any time, with or without cause or advance
notice.  It is understood that all duties and projects assigned to you will be
accomplished in a professional manner.


This offer of employment, if not previously accepted by you, will expire seven
days from the date of this letter, although additional time for consideration of
the offer can be made available if you find it necessary. To confirm your
acceptance of this offer, please forward a signed and dated copy to me within
the prescribed time at our Irvine, CA office. Please initial all pages as well.


Additionally, this offer of employment will be withdrawn if the pre-employment
drug screen returns results indicating violations of Composite Technology
Corporation’s illegal drug policies, or if the background checks reveal
information sufficient to cause you to be eliminated from further consideration
for employment. This would include any information provided by you that is found
to be false, incomplete, or misrepresented in any respect and may even result in
immediate discharge from employment if discovered at any point after the hire
date.
 
 


Sincerely,


[sig.jpg]
 
Benton H Wilcoxon
 
CEO, Composite Technology Corporation
 
 
ACCEPTED:
 
 

        Stewart Ramsay        Date  

 
 
 
 

 2026 McGaw Avenue Irvine, California 92614 USA   Tel: (949) 428-8500  Fax:
(949) 660-1533
[footer.jpg]


 

--------------------------------------------------------------------------------


                                                                                           